EXHIBIT 10.36


AGREEMENT OF SUBLEASE

 

         THIS SUBLEASE (the "Sublease") is made as of May 5, 2003, between PNC
Bank, National Association, a national banking association, (the "Sublessor"),
and Medix Resources, Inc., a Colorado corporation, (the "Sublessee").

 

PREAMBLE

 

Pursuant to that certain Park Place Lease dated March 14, 2001, as amended, (the
"Overlease"). between Ocean Drive at Vero Beach, LLC, a Florida limited
liability company, as the landlord (the "Overlandlord" and Sublessor, as the
tenant, the Sublessor is presently the tenant of the Third Floor of the Park
Place Building , consisting of approximately 12,703 square feet (the "Leased
Area"), located at 3001 Ocean Drive, Vero Beach, Florida 32963 (the "Building"),
which is more particularly described in the Overlease. Certain portions of the
Overlease are attached hereto as Exhibit A and made a part hereof. Sublessor
desires to Sublet 3,025 square feet of the Leased Area, which portion is shown
on Exhibit B attached hereto (the "Sublet Premises") to Sublessee and Sublessee
desires to Sublet same. Therefore, in consideration of the mutual promises,
covenants and conditions hereinafter set forth, and intending to be legally
bound hereby, it is mutually agreed as follows:

 

AGREEMENT

 

1.   PREMISES; USE.

 

(a) Sublessor hereby leases the Sublet Premises to Sublessee and Sublessee
hereby subleases the Sublet Premises from Sublessor. Sublessee may use the
Sublet Premises only for general office purposes. Sublessee shall not use the
Sublet Premises for any other purpose or illegal or improper purpose which shall
constitute a nuisance nor do or suffer anything to be done in or about the
Sublet Premises which will violate any term of the Overlease., or any
Governmental Rules or increase the rate of fire or other insurance or jeopardize
the coverage of the same. The parties stipulate that the total number of
rentable square feet in the Sublet Premises is 3,025.

 

(b) Sublessee agrees to accept possession of the Sublet Premises in "as is"
condition

 

2.  TERM. 

 

The Term of this Sublease shall commence on the date on which Sublessor receives
written approval of this Sublease from the Overlandlord and "Sublessee's Work"
as described in Rider attached hereto has been completed by issuance of a
Certificate of Occupancy for the Sublet Premises, or August 31, 2003, whichever
date first occurs (the "Commencement Date") and shall terminate three (3) years
thereafter. Sublessee shall have the right to extend this Sublease for one -
three year extension period (hereinafter the "Option Period"); provided
Sublessee is not in default of any provisions of this Sublease anchor the
Overlease at the time notice is required to be given to exercise such extension,
or at the time such extension is to commence. To exercise any Option Period
herein granted, Sublessee must give written notice to Sublessor thereof in the
manner provided in Section 15 no later than nine (9) months prior to the end of
the then current term. If such notice of Sublessee's intention to extend the
Sublease is not received by that date, this Sublease shall terminate at the end
of the then current term.

 

Notwithstanding any other provisions to the contrary herein, provided the
Sublease is current and in good standing on ninety (90) days prior written
notice to Sublessor, the Sublessee may terminate this Sublease by notification
to Sublessor of the date of early termination (the "Early Termination Date") and
payment to the Lessor by the Sublessor on or before the Early Termination Date a
termination fee ("Termination Fee") equal to one year's rent for the period
commencing on the Early Termination Date through the folio-wing 365 days plus,
C.A.M. for the same period of time, with the C.A.M. payment to be based on the
then currently monthly C.A.M. The acceptance of the Termination Fee payment will
be effective only if at the time of payment all other monies owed by the
Sublessee under the Sublease have been paid by Sublessee to Sublessor.

 

3.         SECURITY DEPOSIT.

 

(a)  Simultaneous with the execution hereof, Sublessee has paid to Sublessor
$19,326.29 (first month's rent of $8,320.00, plus one (1) month C.A.M. of
$1,966.25 (3,025 sq. ft. x $.65), plus sales tax of $720.04 and Security Deposit
of $8,320.00). The purpose of the Security Deposit is (a) to remedy any defaults
by Sublessee in the payment of Rent, (b) to repair damages to the Building or
the Sublet Premises caused by Sublessee, its employees, invitees, contractors,
subcontractors, licensees, subtenants or agents, and (c) to otherwise secure the
faithful performance by Sublessee of all of the provisions, covenants and
conditions of this Sublease to be kept and performed by Sublessee, during the
term of this Sublease or any extension thereof.

 

(b)  If at any time during the term of this Sublease, (i) Sublessee should
default in the payment of Rent, (ii) Sublessee, its employees, invitees,
contractors, subcontractors, licensees, subtenants or agents should cause damage
to the Sublet Premises or the Building, or (iii) Sublessee should otherwise fail
to keep and perform any of the provisions, covenants and conditions of this
Sublease to be kept and performed by Sublessee, Sublessor, at its option, may,
in addition to all other rights and remedies which it may have, utilize all or
any part of the Security Deposit toward the payment of any cost, expense or
damage incurred or sustained by Sublessor or for payment of Rent or other
amounts due to Sublessor under this Sublease (but Sublessor shall not be
required to do so). If Sublessor elects to utilize the Security Deposit as
aforesaid, Sublessee shall, within fifteen (15) days after written demand
therefor, deposit cash with Sublessor in an amount sufficient to restore the
Security Deposit to its original amount or have issued a letter of credit in
form and substance satisfactory to the Sublessor in an amount sufficient to
restore the Security Deposit to its original amount. The parties agree that the
provisions of this Section shall not operate as a limitation upon the amount of
damages to which Sublessor is entitled by virtue of any default by Sublessee or
failure by Sublessee to perform all of the provisions, covenants, conditions and
agreements of this Sublease. Sublessor shall not be required to pay Sublessee
interest on the Security Deposit except as required by law. Sublessor's
obligations with respect to the Security Deposit are those of a debtor and not
trustee. Sublessor shall have the right to commingle the Security Deposit with
Sublessor's general and other funds, to the extent permitted by law.

 

(c) In case of an assignment of Sublessor's interest in the Sublet Premises,
Sublessor shall pay over any unapplied part of the Security Deposit to
Sublessor's successor, and Sublessor shall be relieved of all liability with
respect thereto so long as Sublessor provides Sublessee with written
notification of such transfer with acknowledgment of recipient's acceptance of
same. The provisions of the preceding sentence shall apply to every subsequent
transfer of the Sublessor's interest under the Overlease.

 

4.   RENT

 

(a) Minimum Base Annual Rent. During the first year of the Lease Term, which
shall commence on the Commencement Date, Sublessee hereby agrees to pay to
Sublessor, without notice, demand, deduction or setoff of any kind, an annual
amount equal to Ninety-Nine Thousand Eight Hundred Forty Dollars ($99,840.00)
($30.00 per square foot for the 3,025 square feet of the Sublet Premises, plus a
ten percent (10%) Common Area "loss factor" of 303 square feet), plus sales tax,
(the "Minimum Base Annual Rent"). Such annual rent shall be payable Eight
Thousand Three Hundred Twenty Dollars ($8,320.00) per month in advance on the
first (1st) day of the month, plus Common Area Maintenance ("C.A.M.") expenses
and other expenses as set forth herein, plus all applicable sales taxes. If the
Commencement Date is other than the first day of a calendar month, the first
rent payment will be prorated.

 

(b) Commencing with the first month following the first anniversary of the
Lease, and the Option Period if the lease is timely extended, the Rent for each
succeeding year, payable monthly, shall be 103% of the Rent during the preceding
Lease year.

 

(c)  Net Lease. The parties intend this to be a "net lease". Except as expressly
provided to the contrary herein, Sublessee shall assume with respect to the
Sublet Premises all costs and expenses of performance for all obligations of any
nature whatsoever under this Sublease and of Sublessor, as tenant, under the
Overlease, including the monthly C.A.M. that is required by Article IX of the
Overlease attached as Exhibit A ($.65 per month in calendar 2003), sublessee
also shall be responsible for any late charges, penalties or other fees due
under the Overlease as a result of Sublessee's failure to make timely payments
due hereunder. Without limiting the foregoing, Sublessor may impose an
additional charge if charged to Sublessor by Overlandlord for the usage of any
additional or unusual utility, janitorial, maintenance or repair services
required beyond usage typical for similar office buildings in the vicinity of
the Building, whether because of non-building standard improvements in the
sublet Premises, the carelessness of Sublessee, its employees, invitees,
contractors, subcontractors, licensees, subtenants or agent (collectively,"
Sublessee Parties''! the nature of Sublessee's business or otherwise. Without
limiting the foregoing, Sublessee shall pay to Sublessor as Additional Rent,
within fifteen (15) days of Sublessor's or Overlandlord's billing therefor all
costs of fees imposed by the Overlandlord under the Overlease for any HVAC,
utility janitorial, maintenance or repair service furnished beyond the building
standard or outside of building standard operating hours. If Sublessee fails to
pay or reimburse Sublessor for the costs of any of the services referenced in
this Section within the time period permitted hereunder and such failure
continues uncured for thirty (30) days after Sublessor's or Overlandlord's
billing therefor, then, in addition to all other rights and remedies available
to Sublessor under this Sublease, Sublessor shall have the right to pause
Overlandlord to refrain from providing to Sublessee any building services beyond
the building standard or outside of building standard operating hours and
Sublessee shall not be entitled to any services except building standard and
within building standard operating hours.

 

5.   REPRESENTATIONS

 

Sublessor hereby warrants and represents that as of the date hereof, the
Overlease is presently in full force and effect, that Sublessor has the power
and authority to enter into this Sublease, and that to Sublessor's knowledge,
neither the Overlandlord nor Sublessor are in default under the Sublease.
Sublessor makes no other representations or warranties and hereby disclaims
same.

 

6.   OVERLEASE.

 

(a) All the obligations of Sublessor contained in that portion of the Overlease
which is attached as Exhibit A, except as expressly modified and amended by this
Sublease, are hereby conferred and imposed upon Sublessee, except for the
payment of rent (including without limitation, additional rent and taxes)
thereunder and except as otherwise expressly modified and amended by this
Sublease. Sublessee covenants and agrees fully and faithfully to perform the
terms and conditions of the Overlease and the Sublease on its part to be
performed, including, but not limited to, all maintenance and repair obligations
and all obligations regarding compliance with laws, ordinances, codes, orders,
rules and/or regulations, requirements of any governmental body, agency,
department, board or similar organization which has jurisdiction over the
Building (collectively, "Governmental Rules"). Sublessee shall not do or cause
to be done or suffer or permit any act to be done which would or might cause the
Overlease, or the rights of Sublessor as tenant under the Overlease, to be
endangered, canceled, terminated, forfeited or surrendered, or which would or
might cause Sublessor to be in default thereunder or liable for any damage,
claim or penalty. Sublessee agrees, as an express inducement for Sublessor's
executing this Sublease, that if there is any conflict between the provisions of
this Sublease and the provisions of the Overlease which would permit Sublessee
to do or cause to be done or suffer or permit any act or thing to be done which
is prohibited by the Overlease, then the provisions of the Overlease shall
prevail.. All rights and remedies given to the Overlandlord in the Overlease are
hereby given to Sublessor under this Sublease including the right to confess
judgment on default for damages and ejectment if such right is granted to the
Overlandlord in the Overlease.

 

(b) If any casualty loss, default of Overlandlord or similar event occurs with
respect to the Sublet premises which would permit Sublessor to terminate the
Overlease, Sublessee shall notify Sublessor of such occurrence .and of its
recommendations immediately with regard to such termination rights. Sublessor
shall decide whether or not to terminate the Overlease and shall give Sublessee
written notice of such decision. If Sublessor elects to terminate the Overlease
pursuant to a right provided to Sublessor therein or pursuant to any other right
provided to Sublessor at law or equity, this Sublease shall terminate on the
earlier of the date of termination of the Overlease or the date which is (30)
days after Sublessee's receipt of such written notice from Sublessor. Sublessee
shall have no independent right to terminate this Sublease or the Overlease.

 

(c) Sublessor shall have no duty to perform any obligations of or provide any
services to be provided by the Overlandlord and shall under no circumstances be
responsible or liable to Sublessee for any default, failure or delay on the part
of the Overlandlord in the performance of any obligations under the Overlease,
nor shall such default of the Overlandlord affect this Sublessee's obligations
hereunder; provided, that in the event of any such default or failure of
performance by Overlandlord, Sublessor agrees, upon notice from Sublessee but
without incurring liability, expense or obligation, to make demand upon
Overlandlord to perform its obligations under the Overlease and to otherwise
cooperate with Sublessee as Sublessee may reasonably request, in enforcing the
remedies provided in the Overlease; provided, however, that Sublessee shall
reimburse Sublessor for its reasonable out of pocket costs incurred in
furtherance of such cooperation with Sublessee.

 

7.   EVENTS OF DEFAULT. 

 

The occurrence of any one of the following events shall constitute a default
under this Sublease:

 

(a) Sublessee fails to pay any rent, additional rent or any other sum of money
when due under this Sublease within five (5) business days after the date such
rent is due;

 

(b) Sublessee defaults under any other agreement between Sublessor and
Sublessee;

 

(c) Sublessee removes, attempts to remove or expresses an intention to remove
any of the goods and chattels from the Sublet Premises, other than in the
ordinary course of business;

 

(d) Vacation or desertion of the Sublet Premises or permitting the same to be
empty and unoccupied for a period of time in excess of ninety (90) days;

 

(e) Sublessee assigns the Sublease or sublets all or a portion of the Sublet
Premises, or attempts to do the aforementioned, in violation of this Sublease;

 

(f) Sublessee fails to maintain the insurance coverage required by this
Sublease, and notwithstanding anything to the contrary contained in the
foregoing, if Sublessee fails to maintain the insurance required hereby,
Sublessor may, in addition to any other remedies herein contained, immediately
upon such failure (but Sublessor shall not be so obligated), at Sublessee's sole
cost and expense, procure the insurance coverage required herein, which cost and
expense shall be paid by Sublessee upon demand;

 

(g) Sublessee fails to perform any of its other obligations under this Sublease
and such failure continues for fifteen (15) business days after the receipt by
Sublessee of notice of default with respect to such failure. Notwithstanding the
foregoing, Sublessee shall not be in default under this Sublease with respect to
any non-monetary breach (other than those listed in subparagraph c, d, e and f,
above) that may be cured by the performance of affirmative acts if Sublessee
promptly commences the performance of said affirmative acts and diligently
prosecutes the same to completion as soon as possible, and in any event, within
not more than ninety (90) days; and

 

(h) Notwithstanding any other provision of this Sublease, Sublessee shall be in
default under this Sublease if Sublessee (or any Sublessee Party) take any
action or omit to act in a manner that causes a default under the Overlease.

 

8. REMEDIES OF SUBLESSOR. 

 

Upon the occurrence of any default by Sublessee, Sublessor shall have any or all
of the following rights and remedies in addition to those rights and remedies
available at law or in equity and those remedies set forth in the Overlease as
if Sublessor were acting as the Overlandlord under the Overlease. All remedies
shall be cumulative and non-exclusive.

 

(a)  Sublessor may accelerate the Rent for the entire balance of the Term of
this Sublease or any part thereof, and any costs and sheriffs, marshall's,
constable's or other official's commissions, whether chargeable to Sublessor or
Sublessee, as if by the terms of this Sublease said balance of the Rent and such
other charges and expenses were payable in advance on the date of such
acceleration, provided that such amount shall be discounted to its then present
value in accordance with accepted financial practices using an annual rate of
interest of 10%.

 

(b)  Sublessor may cure any such default on behalf of Sublessee, in which event
Sublessee shall pay, as additional rent, all costs and expenses incurred by
Sublessor in curing such default, including reasonable attorneys' fees, to
Sublessor together with the next monthly installment of Fixed Minimum Rent.

 

(c)  Sublessor may terminate this Sublease immediately upon notice of such
termination to Sublessee.

 

(d)  Sublessor may re-enter the Sublet Premises, without liability to
prosecution or action therefor, and may distrain for rent and/or relet the
Sublet Premises, as agent of Sublessee, for any unexpired portion of the term
and receive the rent and other payments therefor. No such re-entry or taking
possession of the Sublet Premises by Sublessor shall be construed as an election
on its part to terminate this Sublease unless written notice of such intention
shall be given to Sublessee or unless the termination has been decreed by a
court of competent jurisdiction. Notwithstanding any reletting without
termination, Sublessor may at any time thereafter elect to terminate this
Sublease for such previous breach.

 

(e)  Whether or not Sublessor elects to re-enter, as provided above or to take
possession pursuant to legal proceedings or pursuant to any notice provided for
by law, Sublessor may from time to time without terminating this Sublease, make
such alterations and repairs as may be necessary in order to re-let the Sublet
Premises and re-let said Sublet Premises or any part thereof upon such term or
terms (which may be for a period extending beyond the term of this Sublease) and
at such rentals and upon such other terms and conditions as Sublessor in its
sole discretion may deem advisable. Upon each reletting, all rentals received by
Sublessor from such reletting shall be applied, first, to the payment of any
amounts other than Rent due hereunder from Sublessee to Sublessor; second, to
the payment of any costs and expenses of such reletting, including brokerage
fees and costs of alterations and repairs; third, to the payment of rent due and
unpaid hereunder; and the balance, if any, shall be held by Sublessor and
applied in payment of future rent as same may become due and payable hereunder.
If the rentals received from reletting during any month are less than rent and
other sums to be paid during that month by Sublessee hereunder, Sublessee shall
pay any such deficiency to Sublessor.

 

(f)  Sublessor shall have no obligation to re-let the Sublet Premises or
otherwise mitigate its damages hereunder.

 

(g)   As security for the rent, Sublessee grants, bargains and sells to
Sublessor all property of every kind, on or to be brought on the Sublet
Premises, and whenever rent, or anything reserved as rent, is unpaid, Sublessor
may seize or distrain said property, on or off the Sublet Premises, and sell the
same on due legal notice for all rent or other payments due and hold the same as
security.

 

9. CHRONIC DEFAULT. 

 

Sublessee will be in "Chronic Default" under this Sublease if Sublessee breaches
any of the terms and conditions of this Sublease during any twelve (12) month
period in which two (2) payment of rent defaults have already occurred (even
though said defaults may have been timely cured). If Sublessee is in Chronic
Default, Sublessor may immediately exercise any and all rights and remedies
available under this Sublease or at law or in equity, all without giving
Sublessee any notice or opportunity to cure the breach(es) causing Sublessee's
Chronic Default. The notice and cure provisions contained in paragraph 7 shall
not be applicable when Sublessee is in Chronic Default.

 

10. ACCESS TO SUBLET PREMISES. 

 

Sublessor or its agent or the Overlandlord may enter the Sublet Premises at
will, to inspect the Sublet Premises, or to show said property to persons
seeking to rent or purchase the Sublet Premises or to persons seeking to provide
financing to or otherwise enter into a transaction with Sublessor involving the
Sublet Premises, or to make repairs or improvements to the Sublet Premises. This
paragraph is not to be construed as obligating Sublessor to make any repairs.

 

11.      WAIVERS BY SUBLESSEE; HOLDOVER.

 

(a) Sublessee waives to Sublessor the benefit of all Governmental Rules now or
hereafter in force, in this state or elsewhere requiring notice to vacate the
Sublet Premises at the end of the term or any extensions or renewals thereof, or
at the end of any subsequent term for which this Sublease may be renewed.
Sublessee covenants and agrees to vacate, remove from and deliver up and
surrender the possession of the sublet premises upon the expiration of the term
or upon the expiration of any extension or renewal thereof, or upon any earlier
termination of this Sublease, as herein provided, without such notice, in the
condition as required herein.

 

(b) Sublessee is aware that it is extremely important that Sublessee surrender
the Sublet Premises to Sublessor upon the expiration of the Term; among other
things, if Sublessee fails to do so, Sublessor could incur significant liability
to the Overlandlord. Therefore, Sublessee agrees that if it fails to surrender
the Sublet Premises to Sublessor upon the expiration of the Term, then it shall
be conclusively presumed that the value to Sublessee of remaining in possession,
and the loss that will be suffered by Sublessor as a result thereof, far exceed
the Rent that would have been payable had the Term continued during such
holdover period. If Sublessee shall not immediately surrender the Sublet
Premises on the day after the termination or expiration of the term of this
Sublease, then Sublessee shall, by virtue of this Sublease, become a tenant at
the sufferance of Sublessor at 200% of the immediately preceding Rent agreed by
Sublessee to be paid as aforesaid, and Sublessee shall be subject to all of the
other conditions and covenants of this Sublease; provided, however, that hi such
event Sublessee shall not be released from any further costs, damages or
liabilities whether direct, indirect or consequential, suffered by Sublessor and
occasioned by Sublessee's holding over. Without limiting the foregoing, if
Sublessee fails to surrender the Sublet Premises upon the termination or
expiration of this Sublease, in addition to any other liabilities to Sublessor
accruing therefrom, Sublessee shall protect, defend, indemnify and hold
Sublessor harmless from all loss, costs (including reasonable attorneys' fees)
and liability resulting from such failure, including, without limiting the
generality of the foregoing, any claims made by Overlandlord any succeeding
subtenant of Sublessor or any succeeding tenant of Overlandlord founded upon
such failure to surrender.

 

12.  LATE PAYMENT; INTEREST.

 

If any Rent or other sums due under this Sublease are not paid within five (5)
days after the date such payment is due, Sublessee shall pay a late charge
("Late Charge") equal to five percent (5%) of the amount required to be paid. In
addition to the Late Charge, if Sublessee shall fail to pay any Rent or other
sums due under this Sublease within ten (10) days after the date such payment is
due, interest shall be charged on all unpaid amounts from and after such 10th
day at an annual rate equal to the lesser of (a) the maximum rate of interest
for which Sublessee may lawfully contract in the State of Florida or (b) 15%.
The foregoing interest and Late Charge will constitute Additional Rent.

 

13.  INDEMNITY. 

 

Sublessee shall indemnify, protect, defend (with counsel approved by Sublessor)
and hold harmless Sublessor and its officers, directors, employees, agents,
servants and contractors (the "Sublessor Parties"') from and against any and all
claims, judgments, awards, amounts paid in settlements, penalties, fines,
damages, liabilities, losses, suits, proceedings and costs (including, without
limitation, attorneys' fees) of any kind or nature, known or unknown, contingent
or otherwise, suffered or incurred, whether before, during or after the Term
hereof, arising from or related to: (i) any default by Sublessee in the
observance or performance of any of the terms, covenants or conditions of this
Sublease or the Overlease on Sublessee's part to be observed or performed; (ii)
the use or occupancy of the Sublet Premises; (iii) the condition of the Sublet
Premises or any occurrence or happening on the Sublet Premises or in the
Building from any cause whatsoever, except to the extent resulting from the
gross negligence or willful misconduct of Sublessor or any Sublessor Party not
covered by insurance; or (iv) any acts or omissions of Sublessee or any other
Sublessee Party in, on or about the Sublet Premises or the Building, either
prior to, during or after the expiration of the Term or earlier termination of
this Sublease.

 

14.  RESTORATION. 

 

Sublessee shall, immediately prior to the expiration or sooner termination of
this Sublease, restore the Sublet Premises to the condition that it was in on
the Delivery Date (ordinary wear and tear excepted). In the event of termination
of this Sublease in any manner whatsoever, Sublessee shall forthwith remove
Sublessee's goods and effects and those of any other persons claiming under
Sublessee or subtenancies assigned to it, and quit and deliver the Sublet
Premises to the Sublessor peaceably and quietly. Goods and effects not removed
by Sublessee after termination of this Sublease (or within three business days
after a termination by reason of Sublessee's default) shall be considered
abandoned. Sublessor shall give Sublessee notice of right to reclaim abandoned
property pursuant to applicable local law and may thereafter dispose of the same
as it deems expedient, including storage in a public warehouse or elsewhere at
the cost and for the account of Sublessee, but Sublessee shall promptly upon
demand reimburse Sublessor for any expenses incurred by Sublessor in connection
therewith, which obligation shall survive the termination or expiration of this
Sublease.

 

15. NOTICES. 

 

All notices hereunder shall be in writing and sent by registered or certified
mail, postage prepaid, or sent by overnight mail or hand delivered to the
following address:

  

Sublessor:

PNC Bank, National Association

Two PNC Plaza 

620 Liberty Avenue, 19th Floor

Pittsburgh, PA 15222

Attention: Leasing Manager

Sublessee:

Medix Resources, Inc.

Attention: Daryl Cohen, President

420 Lexington Avenue, Suite 1830

New York, NY 10170

 

Either party may specify a different address by giving the other party 30 days'
prior written notice of such different address according to the terms of this
Section.

 

16. SUBLESSEE'S INSURANCE.

 

Sublessee shall, at is sole cost and expense, maintain during the Term hereof,
such insurance as is required of Sublessor under the Overlease or such
coverages, if greater, as are described below:

 

(a) Sublessee shall, at its sole cost and expense, maintain during the Term
worker's compensation insurance in an amount required by law and commercial
general liability insurance (including fire legal liability insurance) adequate
to protect Sublessor, Overlandlord and their respective agents against liability
for injury to or death of any person in connection with the use, operation or
condition of the Sublet Premise and Sublessor's property. Such liability
insurance at all times shall be in the amount of not less than Two Million
Dollars ($2,000,000) combined single limit and Five Million Dollars ($5,000,000)
general aggregate limit. If, in the opinion of an insurance professional
employed or retained by the Sublessor, the amount of insurance or the coverage
afforded thereby at any time is not adequate, Sublessee shall increase and alter
the insurance coverage as required by Sublessor.

 

(b) Sublessee shall at all times during the Lease Term maintain in effect
policies of insurance providing "Special Form", property insurance coverage for
its leasehold improvements (including any Alterations as may be made by the
Sublessee), trade fixtures, merchandise and other personal property from time to
time in or on the Sublet Premises, in an amount not less than One Hundred
Percent (100%) of their actual replacement cost. In addition, Sublessee shall
carry business risk insurance covering a period of at least one year and in an
amount sufficient to cover all insurable business risks during such period.

 

(c) All insurance required to be carried by Sublessee shall be issued by
responsible insurance companies, qualified to do business in the locality where
the Sublet Premises are located and reasonably acceptable to Sublessor and shall
provide (i) that no change or cancellation of said policies shall be made
without thirty (30) days prior written notice to Sublessor and Sublessee; (ii)
that any coverage of Sublessor or sum payable to Sublessor shall be unaffected
by any act or omission of Sublessee or any other insured which might otherwise
result in forfeiture of said insurance; and (iii) that the insurance company
issuing the same shall not have any right of subrogation against Sublessor or
Sublessor's insurer. Each policy and renewal shall name the Sublessor and
Overlandlord as an additional insured. Copies of all policies or certificates
evidencing the existence and amounts of said insurance shall be delivered to
Sublessor by Sublessee upon request. Each policy shall also contain provisions
required by any mortgagee of Sublessor's property or any portion thereof. Copies
of all policies or certificates evidencing said insurance shall be delivered to
Sublessor at least five (5) days prior to the Commencement Date and renewals
thereof shall be delivered to Sublessor at least ten (10) days prior to the
expiration of any such policy. If Sublessee fails to adhere to the requirements
of this Section, Sublessor, in addition to any other remedies it may have, may
order such insurance and charge the cost thereof to Sublessee, which amount
shall be payable by Sublessee upon demand as Additional Rent.

 

(d) Sublessee and Sublessor hereby waive any and all rights of subrogation or
other rights of recovery against the other and their respective officers,
employees, agents, and representatives for loss of or damage to the other party
or its property or the property of others under its control, arising from any
cause insured or required to be insured against by the waiving party,
irrespective of whether such loss or damages is caused by negligence of the
other party or any of its employees, invitees, contractors, subcontractors,
licensees, subtenants or agents. Each party shall obtain and furnish evidence to
the other party of the waiver by such party's insurance carriers of any right of
subrogation against the other party.

 

17.  DAMAGES BY FIRE OR OTHER CASUALTY

 

 (a) If the Sublet Premises shall be damaged by fire or other cause, repairs
shall be in accordance with the terms of the Overlease which shall also
determine to what extent, if any, the rent shall be abated.

 

(b) If the Sublet Premises shall be damaged by fire or other cause at any time
prior to the end of the term of this Sublease or any extension or renewal
hereof, Sublessee agrees to be bound by Sublessor's decision made in accordance
with the applicable terms of the Overlease, if any, as to whether or not the
Sublet Premises is to be restored and whether or not the Overlease and the
Sublease shall remain in effect. Sublessee's obligation to pay Rent under the
Sublease shall be governed by the terms of the Overlease, if any, applicable to
abatement of Sublessor's rental under the Overlease.

 

(c) Sublessee shall notify Sublessor of any damage to the Sublet Premises by
fire or other casualty and also of any dangerous or defective condition within
the Sublet Premises immediately upon the occurrence of such fire or other
casualty or discovery of such condition. Except as affected by the giving or
failure to give such notice, nothing herein contained shall be deemed to limit
or enlarge the respective rights and liabilities of either party arising from
the negligent acts or conduct of the other.

 

18. ALTERATIONS. 

 

Sublessee shall not make any building, leasehold or other alterations or
additions to the Sublet Premises, including remodeling or signage, without first
obtaining (a) Sublessor's consent which may be withheld in Sublessor's sole
discretion and (b) the consent of the Overlandlord. If any such alterations or
additions are made, Sublessee agrees to permit no mechanics' liens to be placed
on the Building or the Sublet Premises or any portion thereof and to cause any
contract for work to be done at the Sublet Premises to contain a waiver of the
contractor's right to file a mechanics' lien. Any alterations of any kind to the
Sublet Premises or any part thereof, except Sublessee's trade fixtures and data
cable and wiring which can be removed without damage or defacement to the Sublet
Premises or any other portion of the Building, shall be surrendered with the
Sublet Premises, as a part thereof, at the end of the Sublease Term; provided,
however, that Sublessor may require Sublessee to remove any alterations or
fixtures made by Sublessee, and to repair any damage to the Sublet Premises
caused by such removal and the removal of any personal property or data cable
and wiring required to be removed by Sublessee hereunder, all at Sublessee's
sole expense. Any alterations installed by Sublessee shall be deemed a part of
the Sublet Premises and shall be maintained and repaired by Sublessee in the
same manner as that required for all other portions of the Sublet Premises. All
alterations, additions and improvements made by or on behalf of Sublessee shall
be made in strict compliance with the terms of the Overlease (including without
limitation the rules and regulations prescribed by the Overlandlord from time to
time thereunder).

 

19. COMPLIANCE WITH GOVERNMENTAL RULES.

 

Sublessee agrees that it "will, at its sole cost and expense, comply with all
Governmental Rules applicable to or affecting the Sublessee's use and occupancy
of the Sublet Premises or the business conducted therein, including without
limitation, the Americans with Disabilities Act of 1991, as the same may be
amended from time to time.

 

20.  HAZARDOUS SUBSTANCES.

 

(a) In addition to the restrictions on use set forth above, Sublessee covenants
and agrees that Sublessee shall not cause or permit Sublessee or any Sublessee
Party to store, use, dispose of or release (either with or without negligence)
any biologically or chemically active or other Hazardous Substances and
Materials on or about the Sublet Premises or any other portion of the Building.
However, Sublessee may store and use in the Sublet Premises products containing
Hazardous Substances and Materials that are of a type, and in amounts,
customarily used in offices (such as toner for copiers) if Sublessee does so in
a safe manner and in compliance with all Governmental Rules. Upon the expiration
of the Term or earlier termination of this Sublease, Sublessee shall surrender
the Sublet Premises free of Hazardous Substances and Materials and in compliance
with all Governmental Rules. Without limitation, Hazardous Substances and
Materials shall include asbestos, petroleum-based products, explosives and those
described in the Clean Water Act, also known as the Federal Water Pollution
Control Act, 33 U.S.C. §1251 et seq., as amended by the Water Quality Act of
1987, Pub. L. No. lOO-4(Feb, 4, 1987), the Toxic Substances Control Act, 15
U.S.C. §2601 et seq., the Clean Air Act, 42 U.S.C. §7401 et seq., the Federal
Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. §136 et seq., the Safe
Drinking Water Act, 42 U.S.C. §3QOf et seq., the Surface Mining Control and
Reclamation Act, 30 U.S.C. §1021 et seq., the Comprehensive Environmental
Response, Compensation and Liability Act ("CERCLA"\ 42 U.S.C. §9601 et seq., the
Superfund Amendment and Reauthorization Act of 1986 ("SARA"). Public Law 99-499,
100 StaL 1613, the Emergency Planning and Community Right to Know Act, 42 U.S.C.
§11001 et seq.. the Resource Conservation and Recovery Act (" RCRA"). 42 U.S.C.
§6901 et seq.. and the Occupational Safety and Health Act ("OSHA"). 29 U.S.C.
§655 and §657, as well as "permissible exposure levels" (PELs) promulgated by
OSHA, together with industry standards and guidelines relevant to indoor air
quality published by the National Institute for Occupational Safety & Health
(NIOSH), the American Conference of Govt. Industrial Hygienists (ACGIH), and the
American Society of Heating, Engineering and Air Conditioning Engineers
(ASHRAE), as any of the same have been or may be amended, together with all
rules, regulations and orders issued thereunder, or any other Governmental Rules
relating to environmental regulations, hazardous activities, public health and
safety or industrial hygiene (collectively, "Environmental Laws"). Sublessee
shall indemnify and hold harmless Sublessor and the Overlandlord from and
against any and all claims, costs, damages, liabilities and expenses, including
without limitation attorneys' fees and costs, incurred as a result of the
presence of any Hazardous Materials or Substances discovered in the Building or
on the Sublet Premises in violation of Environmental Laws and due to any action
or failure to act by Sublessee or any Sublessee Party.

 

(b) Each party shall indemnify and hold harmless the other party from and
against any and all claims, costs, damages, liabilities and expenses, including
without limitation reasonable attorneys' fees and costs, to the extent incurred
as a result of the presence of any Hazardous Substances discovered in the
Building or on the Sublet Premises in violation of Environmental Laws and due in
whole or hi part to the acts or omissions of the indemnifying party or its
employees, invitees, contractors, subcontractors, licensees, subtenants or
agents. In no event shall either party be liable for consequential, indirect or
special damages to the other party.

 

21.   CONDEMNATION.

 

(a) If, as the result of any condemnation proceeding, Sublessor has the right to
terminate the Overlease, Sublessee shall immediately notify Sublessor of such
right and of its recommendation with regard to the exercise of such termination
rights. Sublessor shall decide in its sole discretion whether or not to
terminate said Overlease and shall give Sublessee written notice of such
decision. If Sublessor elects to terminate the Overlease, this Sublease shall
automatically terminate on the earlier of thirty (30) days after such written
notice or the effective date of the termination of the Overlease.

 

(b) All compensation awarded or paid upon a total or partial taking of the
Sublet Premises shall belong to and be the property of Sublessor without any
participation by Sublessee; provided, however, that nothing contained herein
shall be construed to preclude Sublessee from prosecuting any claim directly
against the condemning authority in such condemnation proceedings for loss of
business, and/or depreciation to, damage to, and/or cost of removal of, and/or
for the value of stock and/or trade fixtures, furniture and other personal
property belonging to Sublessee; provided, however, that no such claim shall
diminish or otherwise adversely affect Sublessor's and/or Overlandlord's award
or the award(s) of any and all ground and underlying lessor(s) and mortgagee(s).

 

22.  ASSIGNMENT

 

(a) Sublessee shall not, without the prior written consent of Sublessor and the
Overlandlord, assign, mortgage, pledge, hypothecate, encumber, or permit any
lien to attach to, or otherwise transfer, this Sublease or any interest
hereunder, permit any assignment or other such foregoing transfer of this
Sublease or any interest hereunder by operation of law, further sublet the
Sublet Premises or any part thereof, or permit the use of the Sublet Premises by
any persons other than Sublessee and its employees (all of the foregoing are
hereinafter sometimes referred to as a "Transfer" or collectively as "Transfers"
and any person to whom any Transfer is made or sought to be made is hereinafter
sometimes referred to as a "Transferee"). Whether or not Sublessor shall grant
consent, Sublessee shall pay Sublessor's reasonable review and processing fees,
as well as any reasonable legal fees incurred by. Sublessor, within 'thirty (30)
days after written request by Sublessor, in an amount not to exceed $1,500 in
the aggregate (unless extraordinary time is required for review), for a Transfer
in the ordinary course of business. Sublessee shall indemnify., protect, defend
(with counsel approved by Sublessor) and hold harmless Sublessor from and
against any and all claims, judgments, awards, amounts paid in settlements,
penalties, fines, damages, liabilities, losses, suits, proceedings and costs
(including, without limitation, attorneys' fees) of any kind or nature, known or
unknown, contingent or otherwise, suffered or incurred, whether before, during
or after the Term, arising from or related to any claims made against Sublessor
by the proposed Transferee or by any brokers or other persons claiming a
commission or similar compensation in connection with the proposed Transfer.

 

(i) The term ''Transfer" shall also include (i) if Sublessee is a partnership,
the withdrawal or change, voluntary, involuntary or by operation of law, of
twenty-five percent (25%) or more of the partners, or transfer of twenty-five
percent or more of partnership interests, within a twelve (12) month period, or
the dissolution of the partnership without immediate reconstitution thereof,
(ii) if Sublessee is a closely held corporation (i.e., whose stock is not
publicly held and not traded through an exchange or over the counter), (A) the
dissolution, merger, consolidation or other reorganization of Sublessee, (B) the
sale or other transfer of more than an aggregate of twenty-five percent (25%) of
the voting shares of Sublessee (other than to immediate family members by reason
of gift or death), within a twelve (12) month period, or (C) the sale, mortgage,
hypothecation of pledge of more than an aggregate, of twenty-five percent (25%)
of the value of the unencumbered assets of Sublessee within a twelve (12) month
period, and (iii) if any general partner of Sublessee is a closely held
corporation, (A) the dissolution, merger, consolidation or other reorganization
of said general partner, (B) the sale or other transfer of more than an
aggregate of twenty-five percent (25%) of the voting shares of said general
partner (other than to immediate family members by reason of gift or death),
within a twelve (12) month period, or (C) the sale, mortgage, hypothecation or
pledge of more than an aggregate of twenty-five percent (25%) of the value of
the unencumbered assets of said general partner within a twelve (12) month
period.

 

(ii) If Sublessor consents to a Transfer, as a condition thereto (which
condition, the parties hereby agree is reasonable), Sublessee shall pay to
Sublessor fifty percent of any "Transfer Premium," (as defined below), received
by Sublessee from such Transferee. Transfer Premium" shall mean all rent,
additional rent, or other consideration payable by such Transferee in excess of
the Rent and Additional Rent payable by Sublessee under this Sublease on a per
rentable square foot basis of the subject space, even if less than all of the
Sublet-Premises is transferred. "Transfer Premium" shall also include, but not
be limited to, key money and bonus money paid by Transferee to Sublessee in
connection with such Transfer, and any payment in excess of fair market value
for services rendered toy Sublessee to Transferee or for assets,
fixtures,-inventory, equipment, of furniture transferred-by Sublessee to
Transferee in connection with such Transfer.   Sublessee shall pay such Transfer
Premium to Sublessor within five (5) days upon receipt of such Transfer Premium
from Transferee.

 

(b) Any consent by Sublessor to any act Transfer shall be held to apply only to
the specific Transfer thereby authorized. Such consent shall not be construed as
a waiver of the duty of Sublessee, or the legal representatives or assigns of
Sublessee, to obtain from Sublessor consent to any other or subsequent Transfer,
or as modifying or limiting the rights of Sublessor under the foregoing covenant
by Sublessee not to Transfer without consent.

 

(c) If this Sublease is Transferred, or, if the Sublet Premises or any part
thereof be underlet or occupied by any person other than Sublessee, Sublessor,
in the event of Sublessee's default, may, collect rent from the Transferee and
apply the net amount collected by it to the rent herein reserved. No such
consent to Transfer or such collection shall be deemed a waiver of the
prohibition against Transfer, or the acceptance of the successor occupant as
tenant, or a release of Sublessee from the further performance of the covenants
herein contained on the part of Sublessee.

 

(d) Sublessor may Transfer its interest in the Overlease or this Sublease and
upon the assumption of the Sublease by the Transferee, Sublessor shall be
released from any further liability or obligation under the Sublease.

 

23. NO BROKER. 

 

Sublessee covenants, warrants and represents that there was no broker involved,
in consummating this Sublease, and-that no conversations or prior negotiations
were had with any broker concerning the renting of the Sublet Premises.
Sublessee agrees to defend, indemnify and hold Sublessor harmless against any
claims for brokerage commission arising out of any conversations or negotiations
had by Sublessee with any broker.

 

24.  DEFINITION AND LIABILITY OF SUBLESSOR.

 

(a) Notwithstanding anything to the contrary contained in this Sublease,
Sublessor and the Sublessor Parties shall not be liable for, and Sublessee (on
behalf of itself and all Sublessor Parties) hereby waives all claims against
Sublessor Parties relating to any damages or injury to person or property or
resulting from the loss of use thereof, which damage or injury is sustained by
Sublessee or by other Sublessee Party, based on, arising out of, or resulting
from, any cause whatsoever, including any due to the Building or any other
portion of the Sublet Premises becoming out of repair, or due to the occurrence
of any accident or event in or about the Building or any other portion of the
Building, or due to any act or neglect of any other person. The provisions of
this Section shall apply particularly, but not exclusively, to damage or injury
caused by electricity, steam, gas, fire, water or by the bursting or leaking of
pipes, faucets, sprinklers, plumbing fixtures and windows, and shall apply
without distinction as to the person whose act or neglect was responsible for
the damage or injury and whether the damage or injury was due to any of the
causes specifically enumerated above or to some other cause of an entirely
different nature." As a material inducement to Sublessor to enter into this
Sublease, Sublessee agrees that all personal property owned by Sublessee or any
other Sublessee Party located in or on the Sublet Premises or elsewhere in the
Building shall be there at the risk of Sublessee only, and that Sublessee and
its agent shall not be liable for any loss or damage thereto or theft thereof.
However, Sublessor shall not be released from liability to Sublessee for any
damage caused by Sublessor's gross negligence or willful misconduct, to the
extent such damage is not covered by insurance carried or herein required to be
carried by Sublessee; provided, however, under no circumstances shall Sublessor
have any liability to Sublessee, any Sublessee Party or other person for: (i)
damage to property; (ii) interruption of or loss to business, or lost revenues
or profits; or (iii) punitive, indirect or consequential damages.

 

(b) Sublessee shall not have the right to offset or deduct any amount owed to
Sublessee pursuant to any claim against Sublessor from any Rent or other sum
payable by Sublessee to Sublessor hereunder. Sublessee's sole remedy for
recovery upon such claim shall be to institute an independent action against
Sublessor. Wherever in this Sublease consent or approval is of Sublessor is
required, if Sublessor shall refuse such consent or approval, Sublessee shall
not make or be entitled to make, and Sublessee hereby waives, any claim for
damages based upon any assertion that Sublessor unreasonably withheld,
conditioned or delayed its consent or approval. Sublessee's sole remedy with
respect to the same shall be an action or proceeding for specific performance,
injunction or declaratory judgment.

 

 25. EFFECT.

 

This Agreement shall be binding upon the parties hereto, their heirs, successors
and permitted assigns, and may not be altered, amended, terminated or modified
except by written instrument executed by each of the parties hereto.

 

26. RELATIONSHIP.

 

It is understood, covenanted and agreed between the parties hereto that nothing
in this Sublease Agreement shall constitute Sublessor an employer, employee,
principal, agent or partner of Sublessee and the relationship hereby created
between the parties hereto shall be strictly and solely that of Sublessor and
Sublessee.

 

27. WAIVERS.

 

No waiver of-any covenant or condition by Sublessor shall be construed as a
waiver of a subsequent breach of the same or any other covenant or condition,
and the consent or approval by Sublessor to or of any act by Sublessee requiring
Sublessor's consent or approval shall not be construed to waive or render
unnecessary Sublessor's consent or approval to or of any subsequent similar act
by Sublessee.

 

28. FORUM. 

 

This Agreement shall be governed by the laws of the State of Florida.

 

29.       JOINT AND SEVERAL LIABILITY. 

 

If two or more individuals, corporations, partnerships or other business
associations (or any combination of two or more thereof) shall sign this Lease
as Sublessee, the liability of each such individual, corporation, partnership or
other business association to pay rent and perform all other obligations
hereunder shall be deemed to be joint and several, and all notices, payments and
agreements given or made by, with or to any one of such individuals,
corporations, partnerships or other business associations shall be deemed to
have been given or made by, with or to all of them. In like manner, if Sublessee
shall be a partnership or other business association, the members of which are,
by virtue of statute or federal law, subject to personal liability, the
liability of each such member shall be joint and several.

 

30.  NO OPTION. 

 

The submission of this Sublease for examination or execution by Sublessee does
not constitute, a reservation of or option for the Sublet Premises. This
Sublease shall become effective only upon execution and delivery thereof by both
parties and upon Overlandlord's written consent to the terms of this Sublease.

 

31. FORCE MAJEURE. 

 

Neither Sublessee nor Sublessor shall be deemed in default under this Agreement
(excluding, however, monetary defaults) to the extent that any such failure
stems from a cause beyond the reasonable control of the respective party,
including, without limitation, any act of God, war, insurrection, applicable
governmental or judicial law or regulation, zoning ordinance, labor strike,
order or decree.

 

32.  WAIVER OF TRIAL BY JURY.

 

IT IS MUTUALLY AGREED BY AND BETWEEN SUBLESSOR AND SUBLESSEE THAT THE RESPECTIVE
PARTIES HERETO SHALL AND DO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER
(EXCEPT FOR PERSONAL INJURY OR PROPERTY DAMAGE) ON ANY MATTERS WHATSOEVER
ARISING OUT OF ORIN ANY WAY CONNECTED WITH THIS SUBLEASE AGREEMENT, THE
RELATIONSHIP OF SUBLESSOR AND SUBLESSEE, AND SUBLESSEE'S USE OR OCCUPANCY OF
SAID SUBLET PREMISES. IT IS FURTHER MUTUALLY AGREED THAT IN THE EVENT SUBLESSOR
COMMENCES ANY SUMMARY PROCEEDING FOR NON-PAYMENT OF RENT, SUBLESSEE WILL NOT
INTERPOSE ANY COUNTERCLAIM OF WHATEVER NATURE OR DESCRIPTION IN ANY SUCH
PROCEEDING.

 

33. LIABILITY: AUTHORITY.  

 

Sublessee hereby represents and warrants (a) that it is a duly organized,
validly existing and in good standing under the laws of the state of its
formation, (b) has the power and authority to enter into the Agreement and
complete the transaction contemplated hereby, (c) the person(s) executing this
Sublease on behalf of Sublessee have the power and- authority to bind Sublessee,
(d) that this Sublease is binding upon Sublessee in accordance with its terms,
and that the execution, delivery and performance by Sublessee of its obligations
under this Sublease does not breach or conflict with any other law, rule,
regulation, agreement or other obligation to which Sublessee or its assets are
subject.

 

34.  MISCELLANEOUS.

 

(a)      Time is of the essence with respect to this Sublease and each of its
provisions.

 

(b)      In the event of any action or proceeding brought by Sublessor against
Sublessee under this Sublease or in the event Sublessor is otherwise required to
retain counsel to enforce its rights hereunder, Sublessor shall be entitled to
recover for the costs and fees of its attorneys in such matter and Sublessee
shall promptly pay such costs and fees as additional Rent within ten (10) days
after receipt from Sublessor of a demand therefor.

 

(c)       This Sublease and any exhibits, riders and other addenda attached
hereto and hereby incorporated constitute the entire agreement between the
parties, and supersedes any prior agreements or understandings between them. The
provisions of this Sublease may not be modified in any way except by written
agreement signed by both parties.

 

(d)       All covenants of Sublessee shall survive the expiration or other
termination of this Sublease.

 

(e)       Neither party hereto shall record this Sublease.

 

(f)       If this Sublease Agreement is not dated, Sublessee hereby authorizes
Sublessor to date the same effective as of the date of Sublessor's execution
hereof.

 

[SIGNATURE PAGE FOLLOWS]

 

SUBLESSEE ACKNOWLEDGES (1) THAT SUBLESSEE UNDERSTANDS CONFESSION OF JUDGMENT IS
AUTHORIZED IN THIS SUBLEASE AND BY AGREEING TO SUCH PROVISIONS, SUBLESSEE IS
WAIVING IMPORTANT LEGAL RIGHTS; (2) THAT THIS TRANSACTION IS COMMERCIAL AND
NONRESIDENTIAL IN NATURE; AND (3) THAT SUBLESSEE WAIVES ANY RIGHT TO A HEARING
OR TRIAL IN COURT WHICH WOULD OTHERWISE BE REQUIRED BY LAW AS A PRIOR CONDITION
TO SUBLESSOR'S OBTAINING THE CONFESSED JUDGMENT(S) AUTHORIZED IN THIS SUBLEASE.

 

IN WITNESS WHEREOF, the parties executed this Sublease as of the date written
above.

Sublessor

 

Sublessor:

PNC BANK, NATIONAL ASSOCIATION

 

By: ____[pncsig.jpg]________________________________

Title: ______________________________

 



Sublessee

MEDIX RESOURCES, INC.

 

[medixsig.jpg]

Title: